UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6283


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DAVID MICHAEL WOODWARD,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-00673-TLW-1)


Submitted:    August 27, 2009                 Decided:   October 1, 2009


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Michael Woodward, Appellant Pro Se.  William E. Day, II,
Assistant United States Attorney, Florence, South Carolina,
Winston David Holliday, Jr., Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                David Michael Woodward seeks to appeal the district

court’s     order       granting   leave     to   amend       his   successive       motion

under 28 U.S.C.A. § 2255 (West Supp. 2009), or petition this

court     for    authorization     to    file     a   successive       §    2255    motion.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                                The order

Woodward        seeks    to   appeal    is   neither      a    final       order    nor   an

appealable interlocutory or collateral order.                          Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack      of   jurisdiction. *         We   dispense      with       oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                  DISMISSED




      *
       Although we express no opinion on the merits of the order
Woodward seeks to appeal, we note that a resentencing under Fed.
R. Crim. P. 35(b) does not restart the clock on the one-year
limitations period for motions under 28 U.S.C.A. § 2255
(West Supp. 2009). United States v. Sanders, 247 F.3d 139, 144
(4th Cir. 2001).



                                             2